PER CUR.

The judgment in which the Sheriff’s commissions are included is clearly wrong. It must, therer fore, be reversed, and judgment entered for the sum due, without the commissions.
The judgment was as follows :
“ The Court is of opinion, that the said judgment is erroneous in this, that the same is entered for the amount of the debt recited in the forthcoming bond in the proceedings mentioned, in which bond it- is stated that the Sheriff ’s commissions are included, which by law he was not entitled to, and which ought to have been deducted from the amount aforesaid, before the entering of the judgment of the District Court. Therefore, it is Considered by the Court that the said judgment be reversed, &c. And this Court proceeding to give such judgment as the said District Court ought to have given: it is further considered, that the appellee recover against the appellant 14,684lbs. of tobacco, the penalty of the said bond, and his costs in the said District Court; but to be discharged by the payment of 6,940lbs. of tobacco; and2l. 165. 6c?. specie, the amount of the said debt, after deducting the commissions aforesaid, with interest thereon to be computed after the rate of five per centum per annum from the 19th day of August, 1794, ’till payment, and the costs. ’-’